COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER DENYING MOTION FOR REHEARING

Appellate case name:     In re Bryan Suhre

Appellate case number:   01-22-00011-CV

Trial court case number: 92053-I

Trial court:             412th Judicial District Court of Brazoria County

Date motion filed:       March 25, 2022

Party filing motion:     Relator

       It is ordered that Relator’s Motion for Rehearing is denied.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting for the Court

Panel consists of Justices Goodman, Rivas-Molloy, and Farris.

Date: June 21, 2022